DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/766,663 filed 05/22/2020 in which claims 1-13 and 15-26 are presented for examination.

Allowable Subject Matter
Claims 4-13and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton et al (US 2012/0263137 A1).

Regarding claim 1, Walton teaches a wireless communication method, comprising: 
Walton: Fig. 29; [0239]-[0241] Stations obtain a beacon comprising schedule for contention period CP 2905/first schedule for contention based communication); 
obtaining a second configuration for a second type of communication, wherein the second configuration comprises a second schedule and an indication (Walton: Fig. 29; [0239]-[0241] Stations obtain a beacon comprising schedule for contention free period CFP 2904/second schedule for contention free communication; CFP 2904 also comprises CFPOLL/indication for polling legacy stations); 
generating a third schedule based on the first schedule and the second schedule using one of a plurality of procedures, wherein the one of the plurality of procedures is selected based on the indication (Walton: Fig. 29; [0239]-[0245] generating a combined schedule 2950/third schedule); and 
communicating, based on the third schedule, using at least one of the first and second types of communication (Walton: Fig. 29; [0239]-[0245], stations communicate using the combined schedule 2950).  

Regarding claim 2 wherein communicating comprises performing random access over a wireless channel (Walton: Fig. 29; [0147]; [0210], [0241], random access over the wireless channel).  

Regarding claim 3 Walton teaches wherein the first type of communication comprises contention based random access (CBRA), and wherein the second type of Walton: Fig. 29; [0239]-[0245], CFP 2904/CFRA and CP 2905/CBRA).

Regarding claim 15 Walton teaches wherein the second configuration further comprises a mask, and wherein generating the third schedule is further based on the mask (Walton: Fig. 29; [0239]-[0245], CFP 2904 comprises the period between the beacon 2902A and the CFPOLL used for the new class station communication; Examiner has interpreted that period as the claimed mask).  

Regarding claim 16 Walton teaches a wireless communication method, comprising: 
generating a first configuration for a first type of communication, wherein the first configuration comprises a first schedule (Walton: Fig. 29; [0239]-[0241] Access Point AP generates a beacon comprising schedule for contention period CP 2905/first schedule for contention based communication); 
generating a second configuration for a second type of communication, wherein the second configuration comprises a second schedule and an indication (Walton: Fig. 29; [0239]-[0241] Access Point AP generates a beacon comprising schedule for contention free period CFP 2904/second schedule for contention free communication; CFP 2904 also comprises CFPOLL/indication for polling legacy stations); 
generating a third schedule based on the first schedule and the second schedule using one of a plurality of procedures, wherein the one of the plurality of procedures is selected based on the indication (Walton: Fig. 29; [0239]-[0245] generating a combined schedule 2950/third schedule); 
Walton: Fig. 29; [0239]-[0245], stations and Access point communicate using the combined schedule 2950).  

Regarding claim 17 Walton teaches herein the first type of communication comprises contention based random access (CBRA), and wherein the second type of communication comprises contention free random access (CFRA) (Walton: Fig. 29; [0239]-[0245], CFP 2904/CFRA and CP 2905/CBRA).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478